Case 1:20-cv-01269-CMA-STV Document 13 Filed 05/27/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-01269-CMA-STV

  COLONY INSURANCE COMPANY

         Plaintiff,

  v.

  BRISTLECONE MONTESSORI SCHOOL
  RUTHANN SHERRIER
  JESSICA TERRIZZI CALDWELL
  R.W., a minor, individually and by and through his guardian and next friend, Tina Satch
  DOES 1-10

         Defendants,


                         ENTRY OF APPEARANCE BY MICHAEL NOLT


  To:    The clerk of court and all parties of record

  I hereby certify that I am a member in good standing of the bar of this court, and I appear in this

  case as counsel for:

   R.W., a minor_________


         DATED at Denver, Colorado this 27th day of May, 2020.

                                             Respectfully Submitted,

                                             s/ Michael Nolt
                                             Michael Nolt
                                             Kishinevsky & Raykin, LLC
                                             2851 S. Parker Road, Suite 150
                                             Aurora, Colorado 80014
                                             Tel: (720) 863-4256
                                             Fax: (720) 748-8894
                                             michael@coloradolawteam.com
Case 1:20-cv-01269-CMA-STV Document 13 Filed 05/27/20 USDC Colorado Page 2 of 3




                                        Attorney for Defendant – R.W.




                               CERTIFICATE OF SERVICE

  I hereby certify that on May 27th, 2020, I electronically filed the foregoing ENTRY OF
  APPEARANCE with the Clerk of Court using the CM/ECF system which will send notification
  of such filing to the following email addresses:

  Ashley M. Hernandez-Schlagel
  Nathan Dumm & Mayer PC
  7900 East Union Avenue
  Denver Corporate Center III
  Suite 600
  Denver, CO 80237-2776
  303-691-3737
  Fax: 303-757-5106
  Email: aschlagel@ndm-law.com
  ATTORNEY FOR DEFENDANT CALDWELL

  Marni Nathan Kloster
  Nathan Dumm & Mayer PC
  7900 East Union Avenue
  Denver Corporate Center III
  Suite 600
  Denver, CO 80237-2776
  303-691-3737
  Fax: 303-757-5106
  Email: mkloster@ndm-law.com
  ATTORNEY FOR DEFENDANT CALDWELL

  Jay Richard Graif
  Gust Rosenfeld PLC-Phoenix
  One East Washington Street
  Suite 1600
  Phoenix, AZ 85004
  602-257-7422
  Fax: 602-254-4878
  Email: jgraif@gustlaw.com
  ATTORNEY FOR PLAINTIFF COLONY INSURANCE
Case 1:20-cv-01269-CMA-STV Document 13 Filed 05/27/20 USDC Colorado Page 3 of 3




                                              _______s/ Chris Mack______________
                                                              Chris Mack, Paralegal
                                                        Kishinevsky & Raykin, LLC
